IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 September 9, 2009
                                 No. 08-51211
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

JUAN MANUEL JAIME-VILLAFUERTE,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:08-CR-2128-ALL


Before WIENER, DEMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Juan Manuel Jaime-Villafuerte (Jaime), a Mexican citizen, appeals the 50-
month prison sentence imposed by the district court after he pleaded guilty to
illegal reentry pursuant to 8 U.S.C. § 1326(a). He argues that the sentence is
greater than necessary to meet the sentencing goals outlined in 18 U.S.C.
§ 3553(a)and specifically asserts that, in light of Kimbrough v. United States, 128
S. Ct. 558 (2007), the presumption of reasonableness does not apply to his



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51211

within-guidelines sentence because the illegal reentry guideline, U.S.S.G.
§ 2L1.2, is flawed in that it is not supported by empirical studies. Jaime further
asserts that the 16-step offense level enhancement he received pursuant to
§ 2L1.2(b)(1)(A)(I) for a prior drug offense conviction over represented the
seriousness of his criminal history and his propensity to commit future crimes.
      We have consistently rejected Jaime’s “empirical data” argument,
concluding that Kimbrough does not question the presumption of reasonableness
and does not require district or appellate courts to independently analyze the
empirical grounding behind each individual guideline. See United States v.
Duarte, 569 F.3d 528, 530 (5th Cir. 2009); United States v. Mondragon-Santiago,
564 F.3d 357, 366-67 (5th Cir. 2009), petition for cert. filed (June 24, 2009) (No.
08-11099). Accordingly, Jaime’s correctly calculated within-guidelines sentence
is afforded a presumption of reasonableness. See Duarte, 569 F.3d at 529-30.
Jaime has not rebutted that presumption. See United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir.), cert. denied, 129 S. Ct. 328 (2008);
United States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006).
      Jaime has not shown that the 50-month sentence imposed by the district
court was unreasonable.      The record demonstrates that the district court
properly made an individualized assessment to determine whether a sentence
within the guidelines range was sufficient but not greater than necessary to
achieve the goals of § 3553(a). See Rita v. United States, 127 S. Ct. 2456, 2463
(2007). The judgment of the district court is AFFIRMED.




                                        2